Citation Nr: 0737667	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a dysthymic disorder.

2.  Entitlement to a disability rating in excess of 40 
percent for a discogenic disease with radiculopathy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	To be clarified.




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1981 to 
February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and January 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
May 2004, the RO denied the veteran's February 2004 claim for 
a disability rating in excess of 40 percent for his service-
connected radiculopathy.  The veteran's application for 
compensation and/or pension dated in October 2004 is 
construed as a notice of disagreement for the said claim.  In 
a January 2005 rating decision, the RO denied the veteran's 
claims for increased ratings for a dysthymic disorder and 
TDIU.  These issues have been timely perfected on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

As an initial matter, the AOJ needs to contact the veteran to 
clarify his representation.  In this regard, the veteran 
submitted a VA Form 21-4138 in April 2006 and in March 2007, 
stating that he had withdrawn his power of attorney from the 
Disabled American Veterans and conveyed power of attorney to 
the Vietnam Veterans of America.  

Further, in a VA Form 21-4138 dated in March 2007, the 
veteran explained that he had failed to appear for his 
January 2006 RO hearing due to vehicle trouble.  He contends 
that he called to notify the RO and wanted to reschedule his 
hearing.  The record does not reflect that the veteran was 
scheduled to appear for another hearing.  See, e.g., 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).  

The duty to assist also includes obtaining VA and private 
medical records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).

The claims file contains VA treatment records from the San 
Juan VA Medical Center (VAMC) from January 2004 to December 
2004.  On remand, VA should ask the veteran to identify any 
health care providers who have treated him for his service-
connected disabilities and attempt to obtain relevant 
treatment records, if not already in the claims file.  

Next, the Board points out that the veteran's most recent VA 
spine and psychiatric examinations were dated in December 
2004.  As such, the AOJ should afford the veteran more 
contemporaneous examinations to better reflect his current 
symptoms.  On remand, the veteran should be scheduled for 
psychiatric and orthopedic/neurological VA examinations, by 
the appropriate specialists, to ascertain the nature and 
extent of his service-connected disabilities.  The VA 
examiners should also provide opinions on the effect of these 
service-connected disabilities on his ordinary activities or 
ability to obtain gainful employment.

Additionally, the Board finds the TDIU claim on appeal to be 
inextricably intertwined with the issues of increased rating 
for dysthymic and discogenic disease.  Accordingly, the Board 
finds that the TDIU claim must be remanded to the AOJ in 
accordance with the holding in Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  The Court held in Harris that all 
issues "inextricably intertwined" with the issue(s) 
certified for appeal, are to be identified and developed 
before appellate review.  Id.  It would be premature and 
prejudicial for the Board to consider the appellant's TDIU 
claim on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
clarify whether he wishes to designate 
Vietnam Veterans of America as his 
representative and attach a VA Form 21-
22a.  

2.  The AOJ should schedule the veteran 
for a RO hearing with a Decision Review 
Officer.  After a hearing is conducted, 
or if the appellant withdraws his hearing 
request or fails to report for the 
scheduled hearing, documentation thereof 
should be added to the claims.

3.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for symptomatology of 
his service-connected disabilities since 
December 2004.  The VA should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  If records are unavailable, 
please have the health care provider so 
indicate.

4.  After completion of the above, the 
AOJ should schedule the veteran for VA 
psychiatric and orthopedic/neuropathy 
examinations, by the appropriate 
specialists, to determine the nature and 
extent of his service-connected dysthymic 
disorder and discogenic disease with 
radiculopathy.  The claims file must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and the reports should so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
accurate assessments.

The psychiatric examiner is to assess the 
nature and severity of the veteran's 
service-connected dysthymic disorder in 
accordance with the latest AMIE worksheet 
for rating mental disorders.  The 
examiners should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected dysthymic disorder, including 
speech patterns, occurrence of panic 
attacks, impairment of memory, abstract 
thinking and judgment, disturbances of 
mood and ability to establish and 
maintain effective work and social 
relationships.  The examiner should 
provide a current Global Assessment of 
Functioning (GAF) score and indicate any 
occupational and social impairment 
according to the rating criteria and GAF.  

The orthopedic/neurological examiner(s) 
is/are to assess the nature and severity 
of the veteran's service-connected 
discogenic disease with radiculopathy in 
accordance with the latest AMIE work 
sheet for rating disorders of the spine, 
intervertebral disc syndrome, and 
radiculopathy.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The 
examiner(s) should be provided with a 
copy of the new rating criteria for 
spinal disorders to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected 
discogenic disease with radiculopathy.  
If the veteran is determined to have 
intervertebral disc syndrome due to his 
service-connected discogenic disease with 
radiculopathy, the examiner(s) should 
discuss the combined (total) duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest prescribed by a physician and 
treatment by a physician) per year.  

Further, the neurological examiner should 
categorize the veteran's nerve impairment 
as either: complete paralysis or 
incomplete paralysis.  If the veteran has 
an incomplete paralysis, the examiner 
should further describe whether the 
incomplete paralysis is mild, moderate, 
moderately severe, or severe.  

The examiners should also opine on the 
effect of these service-connected 
disabilities on the veteran's ordinary 
activities or ability to obtain gainful 
employment.

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiners should state the 
reason why.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims for entitlement to a disability 
rating in excess of 10 percent for a 
dysthymic disorder, in excess of 40 
percent for a discogenic disease, and 
TDIU.  If any determination remains 
unfavorable to the appellant, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to 
further develop the veteran's claims.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



